           Case 2:19-cv-01094-APG-NJK Document 49 Filed 01/06/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SHELENE IRENE BRIGGS,                                  Case No.: 2:19-cv-01094-APG-NJK

 4           Plaintiff                                      Order Accepting Report and
                                                        Recommendation and Remanding This
 5 v.                                                                 Case

 6 ANDREW M. SAUL,                                                  [ECF Nos. 42, 43, 48]

 7           Defendant

 8         On December 18, 2020, Magistrate Judge Koppe recommended that I grant plaintiff

 9 Shelene Briggs’ motion to remand, deny the Commissioner’s motion to affirm, and remand this

10 action to the Administrative Law Judge for further proceedings. ECF No. 48. No one filed an

11 objection. Thus, I am not obligated to conduct a de novo review of the report and

12 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

13 determination of those portions of the report or specified proposed findings to which objection is

14 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

15 district judge must review the magistrate judge’s findings and recommendations de novo if

16 objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

18 (ECF No. 48) is accepted, plaintiff Shelene Briggs’ motion to remand (ECF No. 42) is

19 GRANTED, and the Commissioner’s motion to affirm (ECF No. 43) is DENIED. This matter

20 is REMANDED to the Social Security Administration for further proceedings. The clerk of

21 court is instructed to close this case.

22         DATED this 6th day of January, 2021.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
